Ex. T3A.64 UR of Columbia MD, Inc. ARTICLES OF INCORPORATION FIRST: I, Robert S. Handzo, whose post office address is 102 W. Pennsylvania Avenue, Towson, Maryland 21204, being at least eighteen (18) years of age, hereby form a corporation under and by virtue of the General Laws of the State of Maryland. SECOND: The name of the corporation (which is hereinafter referred to as the “Corporation”) is ER of Columbia MD, Inc. THIRD: The purposes for which the Corporation is formed are: (1) To acquire and conduct the business of dealing in all kinds of spirits, beers, wines and beverages at retail, and a restaurant properly licensed to do so, and to do all things incidental thereto, such as buying, selling merchandise, dispensing food and drink, purchasing or holding and occupying under deed or lease such real estate as may be necessary therefor, and for such purposes to borrow money and pledge property and assets of the corporation as security therefor, and to have all of the powers conferred upon corporations organized under the provisions of the Maryland General Corporation Law. (2) To do anything permitted by Section 2-103 of the Corporations and A associations Article of Annotated Code of Maryland, as amended From time to time. FOURTH: The post office address of the principal office of the. Corporation in this State is c/o The Corporation Trust Incorporated, 300 E. Lombard Street, Baltimore, Maryland 21202.The name and post office address of the Resident Agent of the Corporation in this State are The Corporation Trust incorporated, 300 E. Lombard Street, Baltimore, Maryland 21202.Said Resident Agent is a corporation duly designated and registered and in this State. FIFTH: The total number of shares of capital stock which the Corporation has authority to issue is five thousand (5000), divided into two thousand five hundred (2500) shares of Class A Common Stock without par value, and two thousand five hundred (2500) shares of Class B Common Stock without par value. The following is a description of each class of stock of the Corporation with the preferences, conversion and other rights; restrictions. voting powers, and qualifications of each class: 1. Except as hereinafter provided with respect to voting powers, the Class A Common Stock and the Class B Common Stork of the Corporation shall be identical in all respects. 2. With respect to voting powers, except as otherwise required by the Corporations and Associations Article of the Annotated Code of Maryland, the holders of Class A Common Stock shall possess all voting powers for all purposes, including by way of illustration and not of 1 limitation the election of directors, and the holders of Class B Common Stock shall have no voting power whatsoever, and no holder of Class B Common Stock shall vote on or otherwise participate in any proceedings in which actions shall be taken by the Corporation or the stockholders thereof or be entitled to notification as to any meeting of the Board of Directors or the stockholders. SIXTH: The number of Directors of the Corporation shall be three (3), which number may be increased or decreased pursuant to the By-Laws of the Corporation, but shall never be less than three, provided that: (1) If there is no stock outstanding, the number of directors may be less than three but not less than one; and (2) If there is stock outstanding and so long as there are less than three stockholders, the number of directors maybe less than three but not less than the number of stockholders. The name of the initial director who shall act until the organizational meeting or first annual meeting or until his successors are duly elected and qualify is: Robert S. Handzo, SEVENTH: The following provisions are hereby adopted for the purpose of defining, limiting and regulating the powers of the Corporation and of the directors and stockholders: (1) The Board of Directors of the Corporation is hereby empowered to authorize the issuance from time to time of shares of its stock of any class, whether now or hereafter authorized, or securities convertible into shares of its stock of any class or classes, whether now or hereafter authorized. (2) The.
